DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed April 4, 2022 has been considered.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn in view of Applicant’s arguments.  See pages 6 and 7 of the REMARKS.  The drawings filed June 16, 2021 are approved.

Claim Rejections - 35 USC § 112
The rejection of claims 12-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome by amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1899907A.
Note an adjustable seat assembly capable of use with a tilting vehicle, comprising: a seat pan (21) configured to be fixed in a stationary manner with respect to a frame of the tilting vehicle; at least one cushion unit (23, 24) arranged on the seat pan and forming a seat face on a side of the at least one cushion unit which faces away from the seat pan; and at least one adjusting device (25) configured to at least one of transfer the seat face from a low seat position into at least one elevated seat position in which a spacing of the seat face from the seat pan is increased relative to the low seat position (see Figure 2), and adjust an inclination of the seat face relative to the seat pan, wherein the adjusting device is located at a transverse center region of the adjustable seat assembly relative to a travel direction when the adjustable seat assembly is installed on the tilting vehicle (note that Figure 2 is a front or rear view showing a transverse section indicative of a location at a transverse center region relative to a travel direction); and the cushion unit has at least one base cushion (24) fixable in a stationary manner on the seat pan and is not movable relative to the seat pan, and at least one adjusting cushion (23) which covers at least a portion of the base cushion (note at least the lower lateral portion of 232 which substantially engages and covers a portion of a lower lateral portion of 242, as shown in Figure 2), includes the seat face and is movable relative to the base cushion by the adjusting device.
Regarding claim 12, note when in an installed position on the tilting vehicle, one of the base cushion and the adjusting cushion has at least one recess (between both sides of 24) extending along a vertical axis of the tilting vehicle, and the other of the base cushion and the adjusting cushion (23) has at least one engaging portion (side walls) configured to engage the at least one recess along the vertical axis of the tilting vehicle.  See Figure 2.
Regarding claim 13, note the at least one recess includes, at least in sections, a cross section which tapers (see the outward taper from top to bottom), and the at least one engaging portion has a cross section which corresponds to the recess cross section in the low seat position.  See Figure 2.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1899907A.
Note a tilting vehicle (motorcycle) with at least one seat assembly comprising: a seat pan (21) configured to be fixed in a stationary manner with respect to a frame of the tilting vehicle; at least one cushion unit (23, 24) arranged on the seat pan and forming a seat face on a side of the at least one cushion unit which faces away from the seat pan; and at least one adjusting device (25) configured to at least one of transfer the seat face from a low seat position into at least one elevated seat position in which a spacing of the seat face from the seat pan is increased relative to the low seat position (see Figure 2), and adjust an inclination of the seat face relative to the seat pan, wherein the adjusting device is located at a transverse center of the adjustable seat assembly relative to a travel direction when the adjustable seat assembly is installed on the tilting vehicle (note that Figure 2 is a front or rear view showing a transverse section indicative of a location at a transverse center region relative to a travel direction), and the cushion unit has at least one base cushion (24) fixable in a stationary manner on the seat pan and is not movable relative to the seat pan, and at least one adjusting cushion (23) which covers at least a portion of the base cushion (note at least the lower lateral portion of 232 which substantially engages and covers a portion of a lower lateral portion of 242, as shown in Figure 2), includes the seat face and is movable relative to the base cushion by the adjusting device.

Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment/Arguments
Applicant’s response filed April 8, 3022 has been fully considered.  Remaining issues are described above.
Rejections based Marion (5020852) have been overcome by amendment.
Regarding CN1899907A, rejections remain as detailed above.  The Examiner’s remarks are directed to all remaining rejected claims.
Regarding CN1899907A, Applicant argues that “no portion of the movable seat section 23 covers the seat section which is attached to the seat base”.  See the last two lines on page 9 of the REMARKS.  CN1899907A shows a movable seat section (23) with a portion (lower lateral portion of 232) which substantially “covers at least a portion of the base cushion”, as set forth in claim 11 (and similarly claim 20).  Note Figure 2, which shows the base cushion (24) with a lower lateral portion (242) that is explicitly engaged and covered by a portion of the movable seat section (23).
Applicant argues that “Figure 2 therefore does not disclose or suggest claim 11’s requirement for an adjusting cushion ‘which covers at least a portion of the base cushion’”.  See the last line on page 9 of the REMARKS, and the lines 1-2 on page 10 of the REMARKS.  This structure is shown in CN1899907A, as outlined above.
Applicant further argues “As to the Fig. 4 embodiment, its adjusting mechanism is located in the laterally outside regions of its seat assembly”, and further argues “This portion of CN’907 therefore does not disclose or suggest the amended claims’ requirement for an adjusting device ‘located at a transverse center region of the adjustable seat assembly’”.  All claimed limitations presented in claims 11 and 20 are shown in Figure 2 of CN1899907A.  The pertinent rejections include no reference to the embodiment of Figure 4.  As such, arguments directed to the Figure 4 embodiment are not relevant.
All remaining rejections are proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/April 15, 2022                                           Primary Examiner, Art Unit 3636